Citation Nr: 0633138	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-17 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin

THE ISSUE

Entitlement to an increased rating for a right lower 
extremity disorder, currently evaluated as 10 percent 
disabling.

REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran had active military service between 1941 and 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin. The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.   

REMAND

During a hearing that was held at the RO before the 
undersigned Veterans Law Judge in September 2006, the veteran 
clarified that the only issue that he is pursuing on appeal 
is the one listed on the title page of this decision.  A 
transcript of the hearing has been associated with the claims 
folder.

During his personal appearance in September 2006, the veteran 
testified that he had been at the VA clinic for treatment of 
his disability the day before the hearing, and that he had 
another appointment after the hearing that was scheduled for 
October 12, 2006.  The most recent medical record on file 
consists of a report of a VA examination that was conducted 
in July 2005.

Since the undersigned has been put on notice of the existence 
of VA treatment records that are potentially relevant but not 
on file, an attempt should be made to obtain those records 
prior to further review on appeal.   

When records of VA treatment are potentially material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 
C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following actions:  

1.   The RO should obtain all the records 
of all treatment received by the veteran 
at VA and/or private medical facilities 
following the VA examination of July 
2005. The records should be associated 
with the claims folder.  

2.   Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the extent and severity of his 
right lower extremity disability. The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary and all objective findings 
should be reported in detail.  

3.   Subsequently, the issue on appeal 
should be readjudicated.  If the benefit 
sought is denied, the veteran should be 
provided with an appropriate supplemental 
statement of the case (SSOC) and given 
time to respond before returning the case 
to the Board for further appellate 
consideration.        

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appelable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


